Citation Nr: 1525425	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected low back strain. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to January 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran also initiated an appeal with respect to the issue of recoupment of the pre-taxed amount of his separation pay; however, he specifically excluded this issue from his May 2012 substantive appeal.  Cf. 38 C.F.R. § 20.302(b) (2014).  He additionally perfected an appeal with respect to the denial of a claim for service connection for bilateral pes planus in December 2010; however, that claim was subsequently granted in a July 2012 rating decision, thereby fully resolving the Veteran's appeal.  Thus, these claims are not on appeal before the Board.  

In March 2015, the Veteran filed a claim of entitlement to service connection for altered gait, bilateral hearing loss, bilateral hip disabilities, bilateral knee disabilities, fatigue, hiatal hernia, hypertension, insomnia, loss of balance, recurring hernia, and umbilical hernia.  These claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part


REMAND

The severity of the Veteran's lumbar spine disability was last evaluated during an October 2010 VA examination.  The Veteran's representative maintains that the Veteran has reported an increase in severity of his service-connected low back disability since the claim was granted in November 2010, thus since the prior examination.  A new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995)

On a VA Form 21-4142a, received in March 2015, the Veteran authorized VA to obtain private treatment records from Kaiser Permanent in Kensington, Maryland, and in Washington, DC; and from and Holy Cross Hospital in Silver Spring Maryland.  These records have not yet been associated with the claims file.  Cf. 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's private treatment records from identified Kaiser Permanente facilities and from Holy Cross Hospital.

2.  Then, schedule the Veteran for a VA orthopedic and neurological examination of the lumbar spine.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should address the following: 

a)  Report the Veteran's range of lumbosacral spine motion in degrees.  

b)  Determine whether the lumbar spine disability is manifested by symptoms such as weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

Identify limitation of function, in terms of the degree of additional range-of-motion loss, due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.

c)  Determine the angle of any ankylosis.

d)  Given prior findings of scoliosis, note the presence of any muscle spasm, guarding, or localized tenderness, and whether such has resulted in abnormal gait or abnormal spinal contour.

e)  Given the Veteran's complaints of hip pain, determine the severity of associated neurological manifestations, including any bowel or bladder dysfunction, or radiculopathy or sciatic neuropathy affecting the lower extremities.  Specific nerves affected should be identified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).  Additionally the approximate date of onset with accompanying severity of any neurological manifestations should be noted.

f)  Report the frequency of any bed rest prescribed by a physician and treatment by a physician in one-year increments since December 2009.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




